        Case 1:18-cv-01001-JDP Document 17 Filed 04/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     RUTH GONZALEZ,                                Case No. 1:18-cv-01001-JDP
12                       Plaintiff,
13                       v.                          ORDER TO SHOW CAUSE WHY CASE
       COMMISSIONER OF SOCIAL                        SHOULD NOT BE DISMISSED FOR
14
       SECURITY,                                     FAILURE TO PROSECUTE
15
                         Defendant.
16                                                   THIRTY-DAY DEADLINE

17

18          Plaintiff Ruth Gonzalez appealed defendant’s decision denying her application for Social
19   Security benefits by filing a complaint before this court on August 26, 2018. ECF No. 1.
20   Plaintiff moved to proceed in forma pauperis the same day. ECF No. 2. The court granted
21   plaintiff’s motion and issued a summons. ECF Nos. 3, 4. On May 14, 2019, the court ordered
22   plaintiff to show cause why the case should not be dismissed for failure to prosecute because
23   plaintiff had not responded to a court order or submitted documents for service. ECF No. 6.
24   Plaintiff responded and moved for an extension of time to effect service, which was granted on
25   June 14, 2019. ECF No. 8. Once the complaint was served, defendant lodged the social security
26   administrative record on November 27, 2019. ECF No. 13.
27          Per the scheduling order, plaintiff was to serve defendant with her letter brief and file
28   proof of service thirty days after service of the administrative record. ECF No. 5, ¶3. However,
                                                       1
        Case 1:18-cv-01001-JDP Document 17 Filed 04/15/20 Page 2 of 2

 1   plaintiff never filed a proof of service of her letter brief. On February 10, 2020, the court issued a

 2   second order to show cause why this case should not be dismissed for failure to prosecute. ECF

 3   No. 14. Plaintiff responded and offered to skip straight to filing a motion for summary judgment.

 4   ECF No. 15. On March 6, 2020, the court discharged the second order to show cause and granted

 5   plaintiff thirty days to file her motion for summary judgment or opening brief. ECF No. 16.

 6   Plaintiff failed, again, to comply with a court-ordered deadline. Thus, the court issues its third

 7   order to show cause in this case.

 8            To manage the docket effectively, the court imposes deadlines on litigants and requires

 9   litigants to meet those deadlines. When a plaintiff fails to comply with court-imposed deadlines,

10   we may dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon

11   Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among

12   our sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at

13   least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the court has a

14   duty to administer justice expeditiously and avoid needless burden for the parties. See

15   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

16            I will give plaintiff one final opportunity to explain why the court should not dismiss the

17   case for her repeated failures to prosecute and to produce either a motion for summary judgment

18   or opening brief. Plaintiff’s failure to respond to this order will constitute a failure to comply

19   with a court order and will result in dismissal of this case. Accordingly, plaintiff must show

20   cause within thirty days of the date of entry of this order why the court should not dismiss her
21   case for failure to prosecute. Plaintiff must also file either a motion for summary judgment or

22   opening brief.

23
     IT IS SO ORDERED.
24

25
     Dated:      April 15, 2020
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
